ATTACHMENT TO ADVISORY ACTION
Response to Amendment
	Examiner agrees that the amendments overcome the prior rejection that relied on duplication of the Ward release layers, however, upon further consideration the claims are not patentable over Baumgardner, US 5846662 A.
	Examiner understands the claim to comprise applying a release layer (i.e., “containment element”) in a molding apparatus (i.e., “a support”) wherein the stricture of the containment element comprises paper--plastic--paper and none of this plastic may contact molding material (i.e., “the only plastic material… is between the sheets of paper”).
	This overcomes the prior rejection because overlapping of Ward’s release paper is now excluded by the claims. As shown below, the prohibition sign over the upper plastic layer in stacked Ward would prevent Ward from reading on the claim.
[AltContent: ]
    PNG
    media_image1.png
    334
    930
    media_image1.png
    Greyscale

	However, Baumgardner teaches “Release liners for molded product production” (Title) wherein “first and second layers are in face-to-face engagement with each other, and may be adhesively laminated together with sheet” and “The first and second layers are typically made with a paper machine”. Such a structure is shown in the figures. An 
	Baumgardner teaches that “The adhesive may be polyolefin, polyester, polyamide or hot melt adhesive, starch, or any adhesive that is compatible with the production process, and it may be in sheet, epoxy, liquid, or powder form”
In particular, when the “starch” of Baumgardner is used as the adhesive then this would meet all of the requirements of claim 1. Starch is a polymer. A polymer is equivalent to a plastic. Applicant has not limited the structure of the plastic to any particular plastic and therefore starch meets the claim.
Applicant is reminded that “if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present” (MPEP 2112.01(II)) and that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” (MPEP 2112.01(I)). In other words, if the claim recites structure X with property Y and the prior art teaches structure X, then the prior art meets the claim because it teaches the same structure.
In the instant case, Applicant is advised to consider whether the other adhesive materials of Baumgardner would also meet the claim since they appear to recite the same structure as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744                                                                                                                                                                                             
/LEITH S SHAFI/           Primary Examiner, Art Unit 1744